The Court being Opened According to Adjournm* Mr Overing adv° for the Def* entered his Plea and It’s agreed by the Advocates on both sides that upon the Plea now given the Defend* may give in any special matter in Evidence — Cap* Collingwoods Commission was produced in Court with Several other Papers relating to said Ship and Cargo which were read and then Robert Williamson Master, and James Adamson Mate, of sa Ship were Sworn likewise George Simpson and George Ropes and Thomas Potts were also Sworn And then the Court was adjourned to 4 aClock P: M
[Minute Book, 1740-1743]
No 3. the sa John M° Carrick sailor etc. who claims the ship and Cargoe as minuted etc by James Ovdring his Advocates appears and pleads that the owners etc. are not Guilty in manner and forme as the sa Libel suggests and that the sa Vessel Cargoe is not liable to Confiscation as Demanded
J Ovding Advocate
J. D ester
[Admiralty Papers, I, 3]
[Evidences taken before Judge Dunbar N° 9]
Rob* Williamson Mast* of the Ship Oratava Sworn in Court
Qn Do you know of the Sale of this Ship or any Pt thereof at any time within Twelve Months preceeding the Capture of the same by Cap* Collingwood
Answr No I know of none
Qn Is the Papr N° 17 taken by Cap* Collingwood on board the Ship *141Oratava (with other papers) mentioning an Agreem* between the Dep1 and Mesrs Stephen Delaney and John Moore for the Securing the paym* of a Sum therein mentioned and Dated the 3a of Decr 1739, a Copy of an Original Contract Executed between you and the sa Delaney and Moore
Answr Yes.
Qn did you proceed wth the Cargo of provisions you took on board the sa Ship at Philadelphia in Decr 1739. directly to Tenereef
Answr Yes
Qn Did you unlode sa Cargo at Tenereef
Answr Yes
Qn to whom did you deliver the same
Answr to Mr David Lockhart
The Deponant declares the Answrs by him made to the Questions put to him in his Examination before George Dunbar Esq. Deputy Judge are true
James Adamson Mate of said Ship, Sworn in Court
The Deponant declares the answers by him made to the Questions put to him in his Examination before George Dünbar Esq1' Deputy Judge are true.
George Simpson Sworn in Court
The Deponant declares the Answers by him made to the Questions put to him in his Examination before George Dunbar Esqr Deputy Judge are true.
Qn Whether Mr Lockhart met with any difficulty in getting in the Wines from the Inhabitants of Tenereef Which are on board of said Ship Oratava
Answr none that we know of
George Ropes and Thomas Potts Sworn in Court
The Deponants declare the Answers by them made to the Questions put to them in their Examinations before George Dunbar Esqr Deputy Judge are true (Then the Court was adjma)
George Simpson further Declares
Qn What knowledge had you of Mr Lockhart and as to his being a Protestant and how long he resided at Tenereef and when
Qn What knowledge had you of the dealing and Outstanding Debts of Mr Lockhart at Tenereef
Answr he was Bookkeeper to sa Lockhart and he knew he had Several large outstanding Debts at the time of the Delation of Warr and upon this Deponant coming away he had near 30 000 Dollars due to him the sa Lock-hart and Compa
Qn \Vho was in Compa wUl sa Lockhart
Answr Mr Crosse late British Consul at Tenereef
*142Qn • did you ever in Conversation with Mr Lockhart hear him express himself or say he was desirous to move with his Effects from that place, into the Dominions of the King of Great Britain and when
Answr Yes, Upwards of two years ago and at several times since and that he Wrote Several Lettrs to Mr Potts and Mr Dundass of London to procure a plantation in North Carolina in Order there to Settle with his Family etc. he was always reported and treated there as a Subject to the King of Great Britain
Qn When was sa Lettrs wrote to sa Dundass.
Answr The last about one y’*' and half ago, and several before that time — The Collr and the Govr of the Castle on the third of Decembr last took an Inventory of the Household Goods of sa Lockhart and Mr Cross but removed none then nor at any time after to his knowledge, they having no Merchandize there at the time of the Inventory being taken
Qn what was the Motive of taking the afores3 Inventory
Answr by way of Reprisal
John Bennet Sworn in Court
Qn What part of the Ship Oratava did you buy for Mr Lockhart
Ansxvr One Quarter part from Mr James Bowdoin for the life of David Lockhart and paid the Money for it to Mr Daniel Ayrault about two years ago
Robert Williamson on oath further Declares that ab* the Month of April last and at several times before he heard David Lockhart express his desire to remove to North Carolina where this Dep‘ understood he had a Brother, as soon as he could get in his Effects — and for the space of 3 or 4 yrs he was acquainted wth the sa Lockhart at Tenereef where he was treated as a Subject to the King of Great Britain, and so reputed
(The Court adjourned)
[Admiralty Papers, I, 18]